Concurring Opinion by
Van der Voort, J.:
I concur in Judge Price’s Opinion. Article IV, Section 2 of the Constitution of the United States provides as follows:
A person charged in any State with Treason, Felony, or other Crime, who shall flee from Justice, and be found in another State, shall on Demand of the executive Authority of the State from which he fled, be delivered up, to be removed to the State having Jurisdiction of the Crime.”
In the implementation of this mandate, the Commonwealth of Pennsylvania has adopted the Uniform Criminal Extradition Act of 1941 (19 P.S. §191.1 et seq.).
The appellant would have us hold that in a proceeding under the Act, the warrant of our Governor issued pursuant to the warrant of the Governor of one of our sister states, which latter warrant is supported by orderly requisition documents and testimony proving that the fugitive named in the warrant is charged with a crime (in this case the crime of murder) in the demanding state, is a fugitive from that state, and was present in that state when the crime was committed, is insufficient to justify the ordering of her return to the demanding state. The appellant would have us engraft an impediment upon extradition proceedings by requiring that, in addition to all.these things, the demanding state must show that there was probable cause for the arrest of the fugitive in the demanding state. A requirement that the demanding state must show probable cause for the arrest of the fugitive based upon standards other than the standards of the demanding state, would be embarrassing *380to a sister state and put it to needless expenditure of time, effort and money.
The idea that we should not accept the standards of one of our sister states is contrary to harmonious relationships between the states. Such an added requirement is not in keeping with the constitutional mandate for the return of fugitives by the asylum state to the demanding state. Such a requirement would make our state a haven for escaped criminals. It is entirely unnecessary and contrary to the provisions of the Criminal Extradition Act. There is no provision in the United States Constitution or in the Act calling for proof of probable cause in the asylum state. Had the drafters of either document intended to create such a requirement I’m sure they would have expressly said so.